UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Semiannual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Average Annual Total Returns as of 6/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 5.59% 31.48% 0.79% -0.10% Class C 5.17% 30.45% -0.10% -0.96% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.48% 23.92% -1.18% -1.28% Class C (max 1.00% CDSC) 4.17% 30.45% -0.10% -0.96% No Sales Charges Class S 5.61% 31.55% 0.96% 0.08% Institutional Class 5.87% 32.09% 1.21% 0.25% FTSE EPRA/NAREIT Developed Real Estate Index+ 5.69% 32.52% 1.50% 0.82% ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.67%, 2.47%, 1.86% and 1.20% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Real Estate Securities Fund — Class A [] FTSE EPRA/NAREIT Developed Real Estate Index+ Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. +The FTSE EPRA/NAREIT Developed Real Estate Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, disposure and development of income-producing real estate. The index includes a range of regional and country indices, Dividend+ indices, Global Sectors, Investment Focus, and a REITs and Non-REITs series. The Index is calculated using closing market prices and translates into US dollars using Reuters closing price. Net Asset Value Class A Class C Class S Institutional Class Net Asset Value: 6/30/11 $ 12/31/10 $ Lipper Rankings — Global Real Estate Funds Category as of 6/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 62 of 92 67 3-Year 60 of 72 83 Class C 1-Year 71 of 92 77 3-Year 66 of 72 91 Class S 1-Year 59 of 92 64 3-Year 58 of 72 80 Institutional Class 1-Year 46 of 92 50 3-Year 55 of 72 76 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Class C Class S Class M* Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class C Class S Class M Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000** $ * For the period from February 28, 2011 (commencement of operations) to June 30, 2011. ** Expenses (hypothetical expenses if Class M has been in existence from December 31, 2010) are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Class M Institutional Class DWS RREEF Global Real Estate Securities Fund 1.37% 2.21% 1.35% 1.20% .98% For more information, please refer to the Fund's prospectuses. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/11 12/31/10 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/11 12/31/10 Diversified 40% 43% Office 18% 18% Shopping Centers 11% 11% Regional Malls 8% 7% Apartments 7% 7% Health Care 5% 5% Hotels 4% 3% Industrials 3% 3% Storage 3% 3% Manufactured Homes 1% 0% 100% 100% Geographical Diversification (As a % of Common Stocks) 6/30/11 12/31/10 United States 46% 41% Hong Kong 15% 17% Japan 9% 11% Australia 8% 8% United Kingdom 6% 6% France 4% 4% Singapore 3% 4% Canada 2% 4% Netherlands 2% 2% Other 5% 3% 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at June 30, 2011 (30.5% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 4.7% 2. Sun Hung Kai Properties Ltd. Specializes in premium-quality residential and commercial projects for sale and investment Hong Kong 4.6% 3. Boston Properties, Inc. Developer of commercial and industrial real estate United States 4.2% 4. Prologis, Inc. Owner, operator and developer of industrial real estate United States 3.0% 5. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust United States 2.9% 6. Mitsubishi Estate Co., Ltd Owner and developer of residential and office properties Japan 2.6% 7. Hongkong Land Holdings Ltd. Invests in and develops commercial properties Hong Kong 2.3% 8. Unibail-Rodamco SE Investor and developer of real estate investments France 2.1% 9. Westfield Group Invests in, leases and manages shopping centers Australia 2.1% 10. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of June 30, 2011 (Unaudited) Shares Value ($) Common Stocks 98.4% Australia 7.6% Ardent Leisure Group 1 1 BGB Holdings PLC* 0 Charter Hall Office REIT Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Investa Office Fund Mirvac Group Stockland Westfield Group (Units) Westfield Retail Trust (Cost $76,877,066) Brazil 0.3% BHG SA — Brazil Hospitality Group* (Cost $2,895,445) Canada 2.3% Canadian Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust H&R Real Estate Investment Trust (Units) (a) (Cost $23,600,567) Channel Islands 0.6% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $6,924,667) China 1.3% Agile Property Holdings Ltd. (a) Country Garden Holdings Co. Longfor Properties (Cost $13,080,346) Finland 0.2% Technopolis Oyj (Cost $3,053,610) France 4.1% Fonciere des Regions ICADE Klepierre Unibail-Rodamco SE (Cost $41,196,680) Germany 0.5% Alstria Office REIT-AG Prime Office REIT-AG* (Cost $4,254,484) Hong Kong 15.0% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Hongkong Land Holdings Ltd. Hui Xian REIT* Hysan Development Co., Ltd. Kerry Properties Ltd. Link REIT Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. (Cost $154,858,708) Italy 0.3% Beni Stabili SpA (Cost $3,609,255) Japan 8.9% AEON Mall Co., Ltd. Japan Real Estate Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. Nomura Real Estate Office Fund, Inc. Sumitomo Realty & Development Co., Ltd. United Urban Investment Corp. (Cost $101,817,973) Netherlands 1.8% Corio NV Eurocommercial Properties NV (CVA) Wereldhave NV (Cost $18,839,927) Norway 0.7% Norwegian Property ASA (Cost $7,473,856) Philippines 0.2% Megaworld Corp. (Cost $1,667,987) Singapore 2.7% CapitaLand Ltd. CapitaMall Trust Global Logistic Properties Ltd.* Keppel Land Ltd. Suntec Real Estate Investment Trust (Cost $29,710,145) Sweden 0.9% Fabege AB Fastighets AB Balder "B"* Kungsleden AB (Cost $8,837,217) United Kingdom 5.5% Capital & Counties Properties PLC Conygar Investment Co. PLC Derwent London PLC Development Securities PLC Land Securities Group PLC Max Property Group PLC* Metric Property Investments PLC Primary Health Properties PLC Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $58,431,559) United States 45.5% Alexandria Real Estate Equities, Inc. (REIT) American Assets Trust, Inc. (REIT) (a) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) Brandywine Realty Trust (REIT) BRE Properties, Inc. (REIT) Brookdale Senior Living, Inc.* (a) Brookfield Properties Corp. (a) Camden Property Trust (REIT) (a) Chesapeake Lodging Trust (REIT) Colonial Properties Trust (REIT) (a) Developers Diversified Realty Corp. (REIT) Douglas Emmett, Inc. (REIT) (a) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) (a) Equity Lifestyle Properties, Inc. (REIT) Extra Space Storage, Inc. (REIT) (a) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) (a) HCP, Inc. (REIT) (a) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Hudson Pacific Properties, Inc. (REIT) LTC Properties, Inc. (REIT) Mack-Cali Realty Corp. (REIT) Pebblebrook Hotel Trust (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) Ramco-Gershenson Properties Trust (REIT) Sabra Health Care REIT, Inc. (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) (a) SL Green Realty Corp. (REIT) (a) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT)* Tanger Factory Outlet Centers, Inc. (REIT) (a) Taubman Centers, Inc. (REIT) (a) (Cost $422,893,470) Total Common Stocks (Cost $980,022,962) Securities Lending Collateral 20.3% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $219,141,817) Cash Equivalents 0.7% Central Cash Management Fund, 0.11% (b) (Cost $7,431,428) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,206,596,207)+ Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. +The cost for federal income tax purposes was $1,281,487,259. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $6,025,775. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $104,343,252 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $98,317,477. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2011 amounted to $215,041,942, which is 19.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
